Citation Nr: 1025212	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  08-31 636	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a back 
disability.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disability to include dysthymic disorder and 
depression, claimed as secondary to the back disability.

3.  Entitlement to a total rating based on unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney at Law




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The appellant had active duty for training (ACDUTRA) from May 
1990 to September 1990, and service in the Kentucky Army National 
Guard from April 1994 to March 2001.  The service department has 
certified that the appellant's service from 1994 to 2001 included 
no active duty other than for training purposes.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Louisville, Kentucky.

The Board observes that the evidence of record at the time of the 
Veteran's original claim of entitlement to service connection 
encompassed diagnoses of both dysthymic disorder and depression.  
The Board has recharacterized the issue as whether to reopen a 
previously denied claim of entitlement to service connection for 
an acquired psychiatric disorder, to include dysthymic disorder 
and depression.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009); 
see also Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that 
the scope of a mental health disability claim includes any mental 
disability that may reasonably be encompassed by the claimant's 
description of the claim, reported symptoms, and the other 
information of record).



FINDINGS OF FACT

1.  In a September 2004 rating decision, the RO denied service 
connection for a back condition and dysthymic disorder (claimed 
as depression); the appellant did not appeal.

2.  The evidence received since the September 2004 rating 
decision is cumulative or redundant of evidence previously of 
record, and does not raise a reasonable possibility of 
substantiating the claim.

3.  The Veteran is not in receipt of service-connected benefits 
for any disability.


CONCLUSIONS OF LAW

1.  The September 2004 rating decision is final.  38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has not been received to reopen the 
claims of entitlement to service connection for a back disability 
and an acquired psychiatric disability.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  The criteria for entitlement to a total disability rating 
based on unemployability due to service-connected disabilities 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

Also, during the pendency of this appeal, the Court issued a 
decision which held that, in the context of a claim to reopen, 
VCAA notice must include an explanation of 1) the evidence and 
information necessary to establish entitlement to the underlying 
claim for the benefit sought; and 2) what constitutes new and 
material evidence to reopen the claim as determined by the 
evidence of record at the time of the previous final denial.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The Court further 
explained that a notice letter must describe what evidence would 
be necessary to substantiate the element or elements required to 
establish the underlying claim that were found insufficient in 
the previous denial.  See id.

A letter dated in October 2005 discussed the evidence necessary 
to reopen the Veteran's claims.  He was advised of the basis for 
the previous denials and told the meaning of new and material 
evidence.  This letter also discussed the evidence necessary to 
establish service connection.  The evidence of record was listed 
and the Veteran was told how VA would assist him.

Except as discussed below, the Board finds that the content of 
the notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  

While the notification did not advise the appellant of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection, no new disability rating or effective date 
for award of benefits will be assigned as this appeal concerns a 
petition to reopen a claim of entitlement to service connection, 
which is denied.  Accordingly, any defect with respect to that 
aspect of the notice requirement is rendered moot.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

With respect VA's duty to assist, the Board notes that with 
respect to previously denied claims, until a claim is reopened, 
VA does not have a duty to provide a medical examination or 
obtain a medical opinion.  See 38 C.F.R. § 3.159(c).  Neither the 
Veteran nor his representative has identified any additional 
evidence or information which could be obtained to substantiate 
the claims.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also satisfied 
that the RO has complied with the duty to assist requirements of 
the VCAA and the implementing regulations.

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

New and Material Evidence

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  

To establish status as a "Veteran" based upon a period of active 
duty for ACDUTRA, a claimant must establish that she was disabled 
from a disease or injury incurred or aggravated in line of duty 
during that period of ACDUTRA.  See 38 C.F.R. § 3.1(a), (d) 
(2009); Harris v. West, 13 Vet. App. 509, 511 (2000); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995).  The fact that a claimant has 
established status as a "Veteran" for purposes of other periods 
of service does not obviate the need to establish that the 
claimant is also a "Veteran" for purposes of the period of 
ACDUTRA where the claim for benefits is premised on that period 
of ACDUTRA.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 
(1998).

The term "active military, naval, or air service" includes: (1) 
active duty; (2) any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in the line of duty; and (3) any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2) (West 2002); (24); 38 C.F.R. 
§ 3.6(a) (2009).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

As noted, service connection was denied in a September 2004 
rating decision.  The RO referred to the regulations concerning 
injury during periods of ACDURTA and determined that there was no 
evidence of an injury to the appellant's back in service.  It 
also determined that, as service connection was denied for the 
claimed back disability, service connection for a psychiatric 
disorder as secondary to that claimed disability must also be 
denied.  Finally, the RO noted that there was no evidence of the 
claimed psychiatric disorder in service.

The evidence of record at the time of the September 2004 rating 
decision included service treatment records and service personnel 
records.  They do not reflect any diagnosis, complaint, or 
abnormal finding pertaining to the appellant's back or spine.  A 
June 1998 redeployment medical evaluation questionnaire reflects 
the appellant's report of being treated in Ecuador for a pulled 
muscle.  Pursuant to a physical examination in February 1999, the 
appellant denied recurrent back pain or any back injury.  

The record also contained the report of a VA examination 
conducted in May 2004.  The examiner noted that the claims file 
was not provided for review and that the appellant had no records 
at the examining facility.  The appellant did provide some 
private treatment records.  He related that in Ecuador during 
July 1990, he was injured in an accident.  He noted that he was 
carrying concrete blocks on a muddy slope and felt a pop in his 
back.  He stated that he had experienced consistent back pain 
since then.  The examiner concluded, based on the appellant's 
report and records, that the appellant suffered damage to his 
back during service and that there was no evidence that it had 
ever resolved.  

Also of record at the time of the September 2004 rating decision 
were private treatment records.  A January 2000 report from St. 
Clair Medical Center indicates that X-rays revealed a normal 
thoracic spine.  Records from the Pain Treatment Center reflect 
impressions of thoracalgia and thoracic degenerative joint 
disease.  These records also reflect the appellant's report of an 
injury in service and back pain since then.

Evidence received since the September 2004 rating decision 
includes duplicate copies of private treatment records.  
Duplicate copies of service records have also been added to the 
record.  

The appellant has also submitted statements signed by witnesses 
attesting to their knowledge of the appellant's presence in 
Ecuador and an injury while he was there.  A statement by the 
appellant's daughter describes his condition since returning from 
Ecuador.  

Among newly submitted copies of service personnel records is the 
July 1998 notification that the appellant had been awarded an 
Overseas Training Ribbon for service in Ecuador from June 1998 to 
July 1998.

Records have also been received from the Social Security 
Administration (SSA).  They reflect current back and psychiatric 
disabilities.  

Finally, newly submitted evidence includes written statements by 
the appellant concerning an in-service injury and its residuals.

Having carefully reviewed the record, the Board has concluded 
that new and material evidence has not been submitted to reopen 
the Veteran's claim of entitlement to service connection for a 
back disability.  To the extent that the record contains a 
positive nexus opinion, the Board notes that the examiner's 
opinion was already of record at the time of the last final 
denial.  Thus, such evidence cannot be considered new.  

The evidence received since the September 2004 rating decision 
does not include evidence demonstrating an injury or chronic 
disability during service.  The Veteran's contentions and lay 
statements pertaining to his presence in Ecuador were of record 
at the time of the prior decision and are redundant.  Records 
showing a current disability are also redundant and are not 
material to the question of whether there was a chronic 
disability demonstrated in service.  In sum, evidence of a 
chronic disability in service remains absent from the record.  In 
summary, the defect existing at the time of the September 2004 
rating has not been cured, and the claim may not be reopened.

The Board has also determined that new and material evidence has 
not been submitted with respect to the Veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder.  As discussed above, the claim of entitlement to 
service connection for a back disability is not reopened.  
Because the claim for a psychiatric disorder is predicated on a 
grant of service connection for a low back disability and that 
claim is not reopened, there is no basis for a reopening of the 
claim for a psychiatric disorder.  

In summary, none of the evidence added to the file since the 
September 2004 decision is new and material for the purpose of 
reopening the claims of entitlement to service connection.  
Accordingly, the claims are not reopened.

TDIU

A total rating based on unemployability due to service- connected 
disabilities may be granted if the service- connected 
disabilities preclude the veteran from obtaining or maintaining 
substantially gainful employment consistent with his education 
and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

If there is only one such disability, it must be rated at 60 
percent or more, and if there are two or more disabilities, there 
shall be at least one disability rated at 40 percent or more, and 
sufficient additional disability to bring the combined rating to 
70 percent. 38 C.F.R. § 4.16(a).  For those veterans who fail to 
meet the percentage standards set forth in 38 C.F.R. § 4.16(a), 
total disability ratings for compensation may nevertheless be 
assigned when it is found that the service-connected disabilities 
are sufficient to produce unemployability; such cases should be 
referred to the Director, Compensation and Pension Service, for 
extra- schedular consideration. 38 C.F.R. § 4.16(b).

As discussed above, the Board has determined that new and 
material evidence has not been submitted to reopen the Veteran's 
claims of entitlement to service connection.  He is not otherwise 
in receipt of service-connected benefits.  As such, TDIU is not 
for application in this case.  The law in this matter is 
dispositive; therefore, the veteran's claim must be denied based 
on a lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

New and material evidence not having been submitted, the petition 
to reopen the claim of entitlement to service connection for a 
back disability is denied.

New and material evidence not having been submitted, the petition 
to reopen the claim of entitlement to service connection for an 
acquired psychiatric disorder is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


